PER CURIAM.
Arthur Jones challenges the trial court order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Jones asserts that he was sentenced under an unconstitutional version of the sentencing guidelines. The trial court denied the motion, finding this court had not declared the 1995 sentencing guidelines unconstitutional in Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998). The Florida Supreme Court recently held that the 1995 sentencing guidelines were unconstitutional. See Heggs v. State, 759 So.2d 620 (Fla.2000). Jones alleges the date of the offense was February 9, 1996. Therefore, we reverse and remand for a reconsideration of Jones’ sentence. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Reversed and remanded for further proceedings consistent with this opinion.
THREADGILL, A.C.J., and PARKER and CASANUEVA, JJ„ Concur.